DETAILED ACTION
Claims 1–13 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The following is premised upon the supplemental claim amendment filed on 02/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Information Disclosure Statement
	The information disclosure statement (IDS), filed on 02/09/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
	Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 	Regarding the rejection of claims 1–13 under 35 U.S.C. 103 over Ayabe et al. (US 2012/0022212 A1) in view of Hill et al. (US 2011/0028617 A1), in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on page 9, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rationale for combining the references is that Ayabe [0037] permits the phosphorus-based antioxidant to be “any of those which are commonly used as an antioxidant of olefin-based resin,” (emphasis added) such as tris(2,4-di-tert-butylphenyl) phosphite.  Ayabe does not limit the phosphorus-based antioxidant to only that single species.  Hill was readily combined therewith because it teaches a phosphite composition comprising (a) a tris(dialkylaryl)phosphite; and at least one of: (b) a bis(dialkylaryl)monoalkylaryl phosphite; (c) a bis(monoalkylaryl)dialkylaryl phosphite; and (d) a tris(monoalkylaryl)phosphite (corresponding to present claimed formula (2)) as a stabilizer instead of tris(2,4-di-tert-butylphenyl) phosphite because of its lower melting range, improved polymer compatibility, and ability to protect against color or melt index changes during high temperature processing.  [0008], [0039], [0041], [0053], [0079], [0132].  Hill claim 10 exemplifies tris(2,4-di-t-butylphenyl)phosphite or tris(2,4-di-t-amylphenyl)phosphite as (a). Hill further exemplifies bis(2,4-di-t-amylphenyl)-4-t-amylphenyl phosphite as (b), bis(4-t-amylphenyl)-2,4-di-t-amylphenyl phosphite as (c), and tris(4-t-amylphenyl)phosphite as (d).  [0031]-[0033].  One of ordinary skill in the art would reasonably find this to be sufficient rationale for combining the references.  Moreover, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Page 9–10 further cite Table A of the 02/09/2022 37 C.F.R. 1.132 declaration as showing “unexpected and superior” results as compared to Ayabe or Hill. This is unpersuasive because the evidence relied upon is not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).
When compared with Ayabe, it is unknown whether the observed results in Table A can be reasonably extrapolated over all amounts of each of (2-1), (2-2), or (2-3) individually (according to page 7 of the response, Compound (2) is a mixture of (2-1), (2-2), (2-3)), or the species and amounts encompassed by the phosphite of Formula (3).  There is otherwise no evidence on record for phosphite (2-4).  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here with regards to the claimed phosphite compounds.  When compared with Hill, only one species of the phenolic antioxidant of Formula (1) (Compound 1) and only in amounts of 0.005 or 0.03 is reflected in Table A of the declaration and the examples in Table 1 of the disclosure.  This evidence is likewise not reasonably commensurate in scope with the present claims and insufficient to establish a trend of probative value as to the claimed phenolic antioxidant of Formula (1).
As such, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 1–13 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting claim 1.

Claim Rejections - 35 USC § 103
Claims 1–13 are rejected under 35 U.S.C. 103 as being unpatentable over Ayabe et al. (US 2012/0022212 A1) in view of Hill et al. (US 2011/0028617 A1).
	With respect to claim 1, Ayabe at claim 1 teaches a polyolefin-based resin composition comprising a polyolefin-based resin obtained by polymerization of an olefin-based monomer by adding a phenolic antioxidant of the formula:

    PNG
    media_image1.png
    174
    265
    media_image1.png
    Greyscale

where R represents a C1-C30 alkyl group or C2-C30 alkenyl group which is optionally branched and/or optionally has a cycloalkyl group, a C3-C12 cycloalkyl group which is optionally substituted or a C6-C18 aryl group which is optionally substituted; and a phosphorus-based antioxidant to a catalyst system or polymerization system before or during polymerization, wherein the phenolic antioxidant is masked with an organoaluminum compound, wherein the content of phenolic antioxidant is 0.001 to 0.5 parts by mass (pbm) and of phosphorus-based antioxidant is 0.001 to 3 pbm relative to 100 pbm of olefin-based monomer. [0015] describes providing the polyolefin-based resin in this manner. The content relative to 100 pbm of olefin-based monomer corresponds to the content relative to 100 pbm of the polyolefin resin as evidenced by Ayabe at [0037], [0019].
	Ayabe differs from the present claim because [0037] permits the phosphorus-based antioxidant to be “any of those which are commonly used as an antioxidant of olefin-based resin,” such as tris(2,4-di-tert-butylphenyl) phosphite, but is silent as to where the phosphorus-based antioxidant is a phosphite compound that is one of the four claimed species of formula (2) or of formula (3).
	Hill discloses a phosphite composition comprising (a) a tris(dialkylaryl)phosphite in an amount from 20 to 93 weight percent; and at least one of: (b) a bis(dialkylaryl)monoalkylaryl phosphite; (c) a bis(monoalkylaryl)dialkylaryl phosphite; and (d) a tris(monoalkylaryl)phosphite, wherein the composition comprises components (b), (c) and (d) in combination in an amount from 7 to 80 weight percent, based on the total weight of all phosphites in the composition, which composition comprises 0 to 5 weight 
	Given that Ayabe and Hill are both discloses phosphite antioxidants and the advantages of the phosphite compounds of Hill, it would have been obvious to a person having ordinary skill in the art to select at least one of the phosphite compounds of Formula (2) as claimed as a stabilizer instead of tris(2,4-di-tert-butylphenyl) phosphite because of its lower melting range, improved polymer compatibility, and ability to protect against color or melt index changes during high temperature processing.
	With respect to claim 2, Ayabe at claim 2 specifies that the olefin-based monomer is ethylene. [0039] alternatively discloses propylene as the olefin monomer.
	With respect to claim 3, Ayabe at claim 3 specifies that R in Formula (I) above is a C12-C24 alkyl.
[0026] explains that R is preferably a C12-C24 group to avoid vaporization of the antioxidant or diminishing its stabilizing effect. Example 1 in Table 1 employs a phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide), which corresponds to present formula 1 where R1 is an alkyl having 18 carbon atoms.
	With respect to claim 4, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
	With respect to claim 5, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
	With respect to claim 6, Ayabe at claim 1 is directed to the polyolefin-based resin composition comprising the polyolefin-based resin prepared by the disclosed process.

	With respect to claim 8, Ayabe at claim 3 specifies that R in Formula (I) above is a C12-C24 alkyl.  [0026] explains that R is preferably a C12-C24 group to avoid vaporization of the antioxidant or diminishing its stabilizing effect. Example 1 in Table 1 employs a phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide), which corresponds to present formula 1 where R1 is an alkyl having 18 carbon atoms.
	With respect to claim 9, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
	With respect to claim 10, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
	With respect to claim 11, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
	With respect to claim 12, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
	With respect to claim 13, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763